Case 2:17-cv-11292-LJM-DRG ECF No. 36 filed 06/21/19      PageID.221    Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 UNITED STATES,

               Plaintiff,
                                         Case No: 2:17-cv-11292-LJM-DRG
      v.
                                         District Judge Laurie J. Michelson
                                         Magistrate Judge David R. Grand
 JOSEPH E. FELDMAN,

             Defendant.

                  MOTION FOR SUMMARY JUDGMENT

      Pursuant to Fed. R. Civ. P. 56, the United States moves for summary

judgment against Joseph Feldman finding as follows:

      1.   Joseph Feldman is liable to the United States for income tax, plus

interest and other statutory additions through November 1, 2017, in the

amount of $193,162.03, itemized as follows:

                Tax Type     Year Ending            Balance
                 Income          2001              $137,943.95
                 Income          2002                $54,257.51
                 Income          2015                   $960.57
                                 Total             $193,162.03




                                Page 1 of 4
Case 2:17-cv-11292-LJM-DRG ECF No. 36 filed 06/21/19   PageID.222   Page 2 of 4




Interest has accrued and shall accrue on this adjudged liability on and after

November 2, 2017, as specified in 26 U.S.C. §§ 6601, 6621-6622, 28 U.S.C.

§ 1961(c), along with all other statutory additions.

      2.    Under 26 U.S.C. §§ 6321-22, the amounts due, described above,

constitute liens in favor of the United States upon all property and rights to

property belonging to Joseph Feldman.

      Summary judgment is appropriate because the material facts are not

in dispute, and the United States is entitled to judgment as a matter of law.

The bases for this motion are set forth with greater particularity in the

statement of facts, supporting brief, and declarations filed by the United

States at ECF No. 15, 17, 18.

      A proposed judgment will be submitted to the Court through the

electronic court filing system in accordance with E.D. Mich. LR 5.2(a) and

LR-APPENDIX ECF at R11.




                                 Page 2 of 4
Case 2:17-cv-11292-LJM-DRG ECF No. 36 filed 06/21/19   PageID.223   Page 3 of 4




                                  Respectfully submitted,

                                  RICHARD E. ZUCKERMAN
                                  Principal Deputy Assistant Atty. General
      Friday, June 21, 2019       U.S. Dept. of Justice, Tax Division


 Local Counsel:                   /s/ L. Steven Schifano
                                  ________________________________
 MATTHEW SCHNEIDER                L. Steven Schifano
 U.S. Attorney                    Trial Attorney, Tax Division
                                  U.S. Department of Justice
 PETER CAPLAN                     P.O. Box 55, Ben Franklin Station
 Assistant U.S. Attorney          Washington, D.C. 20044
                                  (202) 307-6575 Phone
                                  (202) 514-5238 Fax
                                  L.Steven.Schifano@usdoj.gov
                                  Wisconsin Bar # 1019644
                                  Counsel for the United States




                                Page 3 of 4
Case 2:17-cv-11292-LJM-DRG ECF No. 36 filed 06/21/19   PageID.224   Page 4 of 4




                        CERTIFICATE OF SERVICE

      I certify that the attached motion has been served this date via

electronic court filing upon the following:

                           Joseph Feldman
                           c/o Atty. Venar Ayar


      Friday, June 21, 2019


                                    /s/ L. Steven Schifano
                                    ________________________________
                                    L. Steven Schifano
                                    Trial Attorney, Tax Division
                                    P.O. Box 55, Ben Franklin Station
                                    Washington, D.C. 20044
                                    (202) 307-6575 Phone
                                    (202) 514-5238 Fax
                                    L.Steven.Schifano@usdoj.gov
                                    Wisconsin Bar # 1019644
                                    Counsel for the United States




                                  Page 4 of 4
